Title: To James Madison from William F. Gray, 6 June 1821
From: Gray, William F.
To: Madison, James


                
                    
                        Sir,
                        Fredbg June 6. 1821
                    
                    I take the liberty of handing your acct. since the last settlement. Having a pressing occasion for money, if it be perfectly convenient to you—you would oblige me by remitting the amt. due—$46.37½.
                    
                        W. F. Gray
                    
                
                
                
                    [Enclosure]
                     
                        
                            James Madison Esq.
                            To Wm: F. Gray Dr.
                        
                        
                            1820
                            
                            
                            
                            
                            
                        
                        
                            Mar. 13
                            For
                            1 Mosheims Ecclesiastical Hist.
                            
                            
                            18.
                        
                        
                            Apl. 27
                            "
                            1 Quarterly Review No. 43
                            
                            
                             1.25
                        
                        
                            May 16
                            "
                            No. 64 Edinburgh Review
                            
                            
                             1.25
                        
                        
                            June 29
                            "
                            No. 65 Ditto Ditto
                            
                             1.25
                            
                        
                        
                            
                            "
                            No. 44 Quarterly Ditto
                            
                             1.25
                             2.50
                        
                        
                            Sept. 23
                            "
                            No. 66 Edinburgh Ditto
                            
                             1.25
                            
                        
                        
                            
                            "
                            No. 45 Quarterly Ditto
                            
                             1.25
                             2.50
                        
                        
                            Octo: 27
                            "
                            1 Abbott 2 Vols.
                            
                            
                             1.75
                        
                        
                            Nov. 9
                            "
                            2 Horace Delphini
                            3.
                             6.
                            
                        
                        
                            
                            "
                            6 qrs. Letter paper
                             .25
                             1.50
                            
                        
                        
                            
                            "
                            1 Bunch of Quills
                            
                              .62½
                             8.12½
                        
                        
                            Decr. 13
                            "
                            No. 67 Edinburgh Review
                            
                            
                             1.25
                        
                        
                            31
                            "
                            Sub. to Analectic Mag. 1820
                            
                            
                             6.
                        
                        
                            1821
                            
                            
                            
                            
                            
                        
                        
                            Apl. 30
                            "
                            46 & 47 Quarterly Review
                            
                             2.50
                            
                        
                        
                            
                            "
                            68 Edinburgh Do
                            
                             1.25
                             3.75
                        
                        
                            
                            
                            
                            
                            
                            $46.37½
                        
                    
                
            